Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 1 of 21 PageID #: 827




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

PAMELA NOLAN,                                )
                                             )
           Plaintiff,                        )
                                             )
      v.                                     )     No. 4:20 CV 640 RWS
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
           Defendant.                        )

                         MEMORANDUM AND ORDER

      Plaintiff Pamela Nolan brings this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the Commissioner’s decision denying her application for

Supplemental Security Income under Title XVI of the Social Security Act, 42

U.S.C. §§ 401. Section 1631(c)(3) of the Act, 42 U.S.C. § 1383(c)(3), provides for

judicial review of a final decision of the Commissioner. Because the

Commissioner’s final decision is supported by substantial evidence on the record

as a whole, I will affirm the decision of the Commissioner.

                               Procedural History

      Plaintiff was born in 1967 and alleges she became disabled beginning June

28, 2016, because of arthritis, pinched nerves, depression and insomnia. (Tr. 214.)

      Plaintiff’s application was initially denied on November 18, 2016. (Tr. 84.)

After a hearing before an ALJ on March 21, 2019, the ALJ issued a decision
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 2 of 21 PageID #: 828




denying benefits on May 30, 2019. (Tr. 8-32.) On April 21, 2020, the Appeals

Council denied plaintiff’s request for review. (Tr. 1.) The ALJ’s decision is now

the final decision of the Commissioner. 42 U.S.C. § 405(g).

      In this action for judicial review, plaintiff contends that the ALJ erred in her

duty to fully and fairly develop the record, leading to an unsupportable assessment

of her residual functional capacity. Plaintiff also contends that the ALJ failed at

Step 5 of the evaluation. She asks that I reverse the Commissioner’s final decision

and remand the matter for further evaluation. For the reasons that follow, I will

affirm the Commissioner’s decision.

             Medical Records and Other Evidence Before the ALJ

      With respect to the medical records and other evidence of record, I adopt

plaintiff’s recitation of facts (ECF #19) as they are admitted by the Commissioner

(ECF #29). Additional specific facts will be discussed as needed to address the

parties’ arguments.

                                     Discussion

A.    Legal Standard

      To be eligible for disability insurance benefits under the Social Security Act,

plaintiff must prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211,

1217 (8th Cir. 2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552,

555 (8th Cir. 1992). The Social Security Act defines disability as the “inability to

                                          2
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 3 of 21 PageID #: 829




engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only

if [her] physical or mental impairment or impairments are of such severity that

[she] is not only unable to do [her] previous work but cannot, considering [her]

age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

      To determine whether a claimant is disabled, the Commissioner engages in a

five-step evaluation process. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If the claimant is working,

disability benefits are denied. Next, the Commissioner decides whether the

claimant has a “severe” impairment or combination of impairments, meaning that

which significantly limits his ability to do basic work activities. If the claimant’s

impairment(s) is not severe, then he is not disabled. The Commissioner then

determines whether claimant’s impairment(s) meets or equals one of the

impairments listed in 20 C.F.R., Part 404, Subpart P, Appendix 1. If claimant’s

impairment(s) is equivalent to one of the listed impairments, she is conclusively

disabled. At the fourth step, the Commissioner establishes whether the claimant

                                           3
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 4 of 21 PageID #: 830




can perform his past relevant work. If so, the claimant is not disabled. Finally, the

Commissioner evaluates various factors to determine whether the claimant is

capable of performing any other work in the economy. If not, the claimant is

declared disabled and becomes entitled to disability benefits.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). Determining whether there is substantial

evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

                                           4
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 5 of 21 PageID #: 831




       When evaluating evidence of pain or other subjective complaints, the ALJ is

never free to ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d

1166, 1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s

subjective complaints when they are inconsistent with the record as a whole. See

e.g., Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). In considering the

subjective complaints, the ALJ is required to consider whether a claimant’s

subjective complaints are consistent with the medical evidence. See Polaski v.

Heckler, 739 F.2d 1320 (8th Cir. 1984) (listing factors such as the claimant’s daily

activities, the duration, frequency, and intensity of the pain, precipitating and

aggravating factors, dosage, effectiveness and side effects of medication, and

functional restrictions).1 When an ALJ gives good reasons for the findings, the

court will usually defer to the ALJ’s finding. Casey v. Astrue, 503 F.3d 687, 696

(8th Cir. 2007). However, the ALJ retains the responsibility of developing a full




1
  This was once referred to as a credibility determination, but the agency has now eliminated use
of the term “credibility” to clarify that subjective symptom evaluation is not an examination of
an individual’s character. However, the analysis remains largely the same, so the Court’s use of
the term credibility refers to the ALJ’s evaluation of whether a claimant’s “statements about the
intensity, persistence, and limiting effects of symptoms are consistent with the objective medical
evidence and other evidence of record.” See SSR 16-3p, 2017 WL 5180304, at *8 (Oct. 25,
2017); 20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3); Lawrence v. Saul, 2020 WL 4375088, at
*5, n.6 (8th Cir. Jul. 31, 2020) (noting that SSR 16-3p “largely changes terminology rather than
the substantive analysis to be applied” when evaluating a claimant’s subjective complaints).
                                                   5
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 6 of 21 PageID #: 832




and fair record in the non-adversarial administrative proceeding. Hildebrand v.

Barnhart, 302 F.3d 836, 838 (8th Cir. 2002).

B.    ALJ’s Decision

      In her written decision, the ALJ found that plaintiff had not engaged in

substantial gainful activity since the alleged onset date of June 28, 2016. (Tr.13.)

The ALJ found that plaintiff had the following severe impairments: degenerative

disc disease, osteoarthritis, clinical obesity, affective depressive disorder with

anxiety features, and post-traumatic stress disorder. (Tr.13.) The ALJ determined

that plaintiff’s impairments or combination of impairments did not meet or

medically equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 14.) The ALJ found plaintiff to have the residual functional capacity (RFC) to

perform light work with the following limitations:

      [Claimant can] occasionally climb ladders, ropes and scaffolds, and
      she can occasionally balance and crawl. She should avoid hazards
      such as unprotected heights and moving mechanical parts, and she
      should avoid extreme cold and vibrations. She can frequently handle
      and finger with her bilateral upper extremities. The claimant can
      perform simple, routine tasks with minimal changes in job duties and
      job setting.

(Tr. 17.) The ALJ relied upon vocational expert testimony to support a conclusion

that there were significant jobs in the economy of photocopy machine operator,

routing clerk and marking clerk that plaintiff could perform. (Tr. 27.) The ALJ

therefore found plaintiff not to be disabled. (Tr. 27.)

                                           6
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 7 of 21 PageID #: 833




      Plaintiff claims that this decision is not supported by substantial evidence

because there is no medical opinion in the record that addresses plaintiff’s physical

ability to function in the workplace and supports her RFC. For this reason,

plaintiff claims that the ALJ erred in her duty to fully and fairly develop the record.

Plaintiff also argues that the ALJ erred at Step 5 of the sequential evaluation,

which requires remand.

C.    RFC

      Plaintiff argues that the ALJ erred when formulating her RFC because there

is no medical opinion upon which the ALJ could have based her RFC assessment.

RFC is defined as “what [the claimant] can still do” despite his “physical or mental

limitations.” 20 C.F.R. § 404.1545(a). The ALJ must determine a claimant’s RFC

based on all of the relevant evidence, including the medical records, observations

of treating physicians and others, and an individual’s own description of his

limitations. McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000) (citing Anderson

v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995)).

      According to plaintiff, the ALJ should have ordered an orthopedic

consultative examination to determine the extent of plaintiff’s ability to handle and

finger. Plaintiff argues the medical evidence of record does not support the ALJ’s

determination that she can frequently handle and finger. Here, the ALJ properly

formulated plaintiff’s RFC only after evaluating her subjective symptoms and

                                           7
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 8 of 21 PageID #: 834




discussing the relevant evidence, including her testimony, the medical evidence,

and her daily activities. After consideration of all this evidence, the ALJ

concluded that plaintiff retained the capacity to perform light work, with

modifications tailored to her credible limitations. In so doing, she did not

substantially err.

      First, the ALJ did obtain an internal medicine consultative examination of

plaintiff, which included an evaluation of her hands and fingers. On November 9,

2016, plaintiff was evaluated by Veronica Weston, M.D. (Tr. 481.) Dr. Weston

noted plaintiff’s complaints of arthritis, pinched nerves, depression, and insomnia.

(Tr. 481.) With respect to her hands, plaintiff reported arthritis and chronic pain in

the DIP and PIP joints of both hands at a pain level of 7/10. (Tr. 481.) Plaintiff

reported decreased grip strength and difficulty opening doors and dropping things.

(Tr. 481.) Dr. Weston diagnosed osteoarthritis in the hands. (Tr. 482.) Upon

examination, plaintiff was observed to have normal gait and station, could stand

and walk on toes and heels, and moved around the room without difficulty. (Tr.

483.) Dr. Weston observed only “mild deficits in hand dexterity.” (Tr. 483.) She

had no muscle atrophy and tenderness to palpation over the DIP and PIP joints of

the right hand and over the CMC joint and wrist. (Tr. 483.) Dr. Weston noted

some Heberden’s nodes of the third through the fifth digits with the third DIP with

ulnar deviation and mild swelling on the right hand, and some nodes at the DIP

                                          8
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 9 of 21 PageID #: 835




joints of the second through fifth digits on her left hand, with ulnar deviation at the

third DIP joint. (Tr. 483.) No other joint deformities were observed. (Tr. 483.)

Dr. Weston observed that plaintiff could not made a complete fist in the left hand,

but saw only “some mild deficits to hand dexterity.” (Tr. 483.) Her pinch and grip

strength were 4/5. (Tr. 484.) Dr. Weston’s clinical impression was history of

osteoarthritis of the hands with associated Heberden’s nodes at the DIP joints and

some ulnar deviation of the third digits of the hands. (Tr. 484.) She assessed only

mild deficits to hand dexterity primarily in the left greater than right hand, noting

that plaintiff could not make a fist in her left hand. (Tr. 484.) Plaintiff does not

argue that Dr. Weston was not qualified to examine plaintiff or render an opinion

with respect to her osteoarthritis of her hands, nor does she point to any substantial

error resulting from obtaining an internal medicine examination as opposed to a

consultative examination by an orthopedist. Here, the ALJ considered plaintiff’s

request that she be referred for a post-hearing orthopedic consultative examination

for additional testing of her hands but denied it because the record already

contained Dr. Weston’s examination as well as treatment records and recent

objective imaging of plaintiff’s hands. (Tr. 11.) The ALJ did not substantially err

in denying this request, as substantial evidence of record supports her decision that

plaintiff can frequently handle and finger as determined in her RFC.



                                           9
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 10 of 21 PageID #: 836




         The ALJ thoroughly summarized all the medical evidence in the record,

including the medical records relating to plaintiff’s hands, in her formulation of

plaintiff’s RFC. After careful consideration of the entire record, the ALJ

incorporated into plaintiff’s RFC those impairments and restrictions she found

consistent with the evidence from the relevant period, and substantial evidence on

a whole supports her determination. (Tr. 17-22.)

         Plaintiff’s treatment notes and objective medical evidence of record

demonstrated limitations consistent with the ALJ’s RFC determination. (Tr. 17-

22.) In addition to Dr. Weston’s examination, which revealed only mild deficits in

hand dexterity, the ALJ reviewed the medical records from plaintiff’s treating

physician, Leonard Lucas, D.O.2 On June 28, 2016, Dr. Lucas noted osteoarthritic

changes in both of plaintiff’s hands, including Heberden’s nodes and crooked DIP

joints on her third digits. (Tr. 302.) However, he noted that plaintiff’s MCP joints

appeared normal and that she had no obvious joint swelling, although she reported

pain in multiple joints, particularly her back. (Tr. 302.) Upon examination, Dr.

Lucas detected no neurological abnormalities and observed that she had full

strength in all extremities, with intact and symmetrical sensation and deep tendon

reflexes. (Tr. 302.) Dr. Lucas diagnosed plaintiff with primary osteoarthritis of



2
    The ALJ mistakenly refers to Dr. Lucas as Dr. Leonard in her decision.

                                                 10
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 11 of 21 PageID #: 837




multiple joints, including both of her hands. (Tr. 302.) He administered

prednisone injections to the hands. (Tr. 302.)

      On August 25, 2016, plaintiff saw Dr. Lucas again for a medication refill for

her back and neck pain. Dr. Lucas’s examination of plaintiff’s hands yielded the

same results. (Tr. 378.) Dr. Lucas’s examination of plaintiff’s hands on April 18,

2017 again yielded the same results after plaintiff reported experiencing back pain

after carrying a 40 pound bag of kitty litter. (561-63.) At her visit in June of 2017,

plaintiff complained of shooting pain in her neck and arm which required pain

medication; however, Dr. Lucas’s observations of plaintiff’s hands again remained

consistent with prior visits. (Tr. 556.) Then on September 27, 2017, plaintiff

complained that she “has hot swollen joints in hands” and “can not use hand or

make a grip.” (Tr. 548.) In addition to including the same results listed on all

previous visits, Dr. Lucas’ examination notes also state that “hand are hot tender

and swollen all joints and can not make a fist.” (Tr. 549.) The ALJ discussed this

treatment note but discounted it as a true objective finding given that it uses the

same language of plaintiff’s subjective complaint and the same notation appears

thereafter in her records, whether or not plaintiff was complaining of pain in her

hands. (Tr. 518, 525, 534). The ALJ did not substantially err in concluding that

this was not a true objective finding observed by Dr. Lucas given the identical,

repetitive nature of Dr. Lucas’ treatment notes, particularly given that Dr. Lucas

                                          11
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 12 of 21 PageID #: 838




referred plaintiff to rheumatologist Adam Parker, M.D., on January 10, 2018 to

evaluate her joint pain and other polyarthritis symptoms.

      Plaintiff reported “issues with her hands” and pain in her back shooting

down to her feet to Dr. Parker. (Tr. 538.) Upon examination, Dr. Parker noted

osteoarthritic changes of the hands with Heberden and Bouchard’s nodes and

diffuse tenderness to palpation. (Tr. 541.) X-rays of plaintiff’s bilateral hands

taken the same day showed hypertrophic changes with loss of joint space and mild

sclerosis about the distal interphalangeal joints of all fingers, in varying degrees,

with mild sparing of the thumbs and right index finger, similar but advanced

changes in the proximal interphalangeal joint of the proximal interphalangeal joint

of the right fifth finger, and mild narrowing of other proximal interphalangeal

joints. (Tr. 594.) Dr. Parker noted that plaintiff’s laboratory tests showed

elevation of the mild inflammatory markers, and he suggested transitioning

plaintiff from NSAIDs to a low-dose prednisone to better control her symptoms.

(Tr. 542.)

      After cancelling eight previous appointments, plaintiff saw Dr. Parker again

on October 31, 2018. (Tr. 506.) Plaintiff reported increased pain in her neck and

hands, with diffuse puffiness and mild warmth of the hands, more on the left than

right. (Tr. 506.) Dr. Parker again noted osteoarthritic changes of the hands with

Heberden and Bouchard’s nodes and diffuse tenderness to palpation. (Tr. 507.)

                                           12
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 13 of 21 PageID #: 839




Plaintiff was observed to have normal gait and was able to move around the room

without difficulty. (Tr. 507.) Dr. Parker noted that plaintiff’s x-rays of her hands

showed osteoarthritic changes, possibly erosive, involving the interphalangeal

joints, bilaterally. (Tr. 507-08). He assessed polyarthralgia, most consistent with

erosive osteoarthritis. (Tr. 508.) Plaintiff declined Dr. Parker’s suggestion to take

a steroid. (Tr. 508.)

      After consideration of all the medical evidence of record, the ALJ concluded

that the medical evidence supported a conclusion that plaintiff was reasonably

limited to handling and fingering with her bilateral hands on only a frequent basis.

(Tr. 22.) In particular the ALJ found Dr. Weston’s findings, that plaintiff had only

“mild” deficits to hand dexterity overall and a 4 out of 5 pinch and grip strength

bilaterally, supported a conclusion that plaintiff can handle and finger bilaterally

on a frequent basis, as opposed to the greater limitations urged by plaintiff. (Tr.

22.) Because sufficient evidence on the record as a whole supports the ALJ’s RFC

determination, she was not required to order additional consultative examinations

of the plaintiff. See Buford v. Colvin, 824 F.3d 793, 797 (8th Cir. 2016) (“[T]he

ALJ is required to order further medical examinations only if the existing medical

record does not provide sufficient evidence to determine whether the claimant is

disabled.”) (quoting Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011)). This

is particularly true where plaintiff submitted no opinion from any medical provider

                                          13
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 14 of 21 PageID #: 840




that she was incapable of light work with frequent handling and fingering.

Although plaintiff believes that the ALJ should have weighed the medical evidence

of record differently to support greater limitations on handling and fingering, it is

not my role to reweigh the medical evidence of plaintiff’s limitations considered

by the ALJ in her determination of plaintiff’s RFC. Hensley v. Colvin, 829 F.3d

926, 934 (8th Cir. 2016). The ALJ’s determination that plaintiff was limited to

frequent handling and fingering is supported by substantial evidence of record,

including Dr. Weston’s findings of only mild deficits in hand dexterity, plaintiff’s

ability to lift a 40-pound bag of kitty litter, and her examinations which showed

that plaintiff retained full strength and intact sensation. (Tr. 19-20, 302, 306, 311,

377, 468, 507, 518, 525, 541, 549, 556, 562, 570, 575, 688.) Moreover, the ALJ

accounted for plaintiff’s credible limitations by restricting her to frequent handling

and fingering and lifting limitations. The ALJ’s determination that plaintiff could

perform a restricted range of light work is supported by substantial medical

evidence of record.

      Here, in addition to consideration of the medical evidence, the ALJ properly

formulated plaintiff’s RFC only after evaluating her subjective symptoms and

discussing the relevant evidence, including her testimony and daily activities.

After consideration of all this evidence, the ALJ found that her allegations were

not fully consistent with the medical evidence and other evidence in the record.

                                          14
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 15 of 21 PageID #: 841




(Tr. 19.) When considering a claimant’s self-reported symptoms and limitations,

the ALJ must evaluate whether the claimant’s subjective statements are consistent

with and supported by the record as a whole. 20 C.F.R. § 404.1529(c); SSR 16-3p.

“The credibility of a claimant’s subjective testimony is primarily for the ALJ to

decide, not the courts.” Pearsall, 274 F.3d at 1218. I must defer to the ALJ’s

credibility determinations “so long as such determinations are supported by good

reasons and substantial evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir.

2005). When determining the credibility of a claimant’s subjective complaints, the

ALJ must consider all evidence relating to the complaints, including the claimant’s

daily activities; the duration, frequency and intensity of the symptoms; any

precipitating and aggravating factors; the dosage, effectiveness and side effects of

medication; and any functional restrictions. 20 C.F.R. § 404.1529(c)(3); SSR 16-

3p; Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir. 2010); Polaski, 739 F.2d at

1322. “[T]he duty of the court is to ascertain whether the ALJ considered all of the

evidence relevant to the plaintiff’s complaints of pain . . . and whether the evidence

so contradicts the plaintiff’s subjective complaints that the ALJ could discount his

or her testimony as not credible.” Masterson v. Barnhart, 363 F.3d 731, 738-39

(8th Cir. 2004). It is not enough that the record contains inconsistencies. Instead,

the ALJ must specifically demonstrate in her decision that she considered all of the

evidence. Id. at 738; see also Cline v. Sullivan, 939 F.2d 560, 565 (8th Cir. 1991).

                                         15
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 16 of 21 PageID #: 842




Where an ALJ explicitly considers the relevant factors but then discredits a

claimant’s complaints for good reason, the decision should be upheld. Hogan v.

Apfel, 239 F.3d 958, 962 (8th Cir. 2001).

       Here, the ALJ summarized plaintiff’s testimony regarding her daily

activities and subjective allegations of pain and found plaintiff’s statements about

the intensity, persistence, and limiting effects only partially consistent with the

evidence of record. The ALJ acknowledged plaintiff’s reported symptoms and

went on to weigh these allegations against the evidence of record as required by 20

C.F.R. § 404.1529(c)(3). The ALJ was not required to fully credit all of plaintiff’s

assertions regarding the limitations given her activities, which included household

chores such as caring for a pet, carrying a 40 pound bag of kitty litter, laundry,

sweeping, vacuuming, and dusting, as well as traveling to Florida for vacation and

to visit family.3 (Tr. 18, 47.) Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir.

1996). “Acts such as cooking, vacuuming, washing dishes, doing laundry,

shopping, driving, and walking, are inconsistent with subjective complaints of

disabling pain.” Medhaug v. Astrue, 578 F.3d 805, 817 (8th Cir. 2009). “The

inconsistency between [plaintiff’s] subjective complaints and evidence regarding




3
 Although plaintiff told her doctor that she “picniqued, BBQ’ed and went to Disney World”
while in Florida (Tr. 648.), she denied it at the hearing before the ALJ. (Tr. 47.)
                                             16
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 17 of 21 PageID #: 843




her activities of daily living also raised legitimate concerns about her credibility.”

Vance v. Berryhill, 860 F.3d 1114,1121 (8th Cir. 2017).

      The medical evidence of record also supports the ALJ’s findings and was

properly considered by the ALJ as one factor when assessing plaintiff’s credibility

and evaluating her subjective complaints. See Goff v. Barnhart, 421 F.3d 785, 793

(8th Cir. 2005) (lack of corroborating medical evidence is one factor to consider

when evaluating subjective complaints of pain). Although plaintiff testified that

she was unable to pick up things, button clothing, open cans, or grip things, Dr.

Weston found only mild deficits in hand dexterity and 4/5 grip/pinch strength. (Tr.

483.) Moreover, x-rays taken of plaintiff’s hands showed “advanced” changes in

only one proximal interphalangeal joint on her right fifth finger, with only mild

narrowing of other proximal interphalangeal joints. (Tr. 594.) Here, after

summarizing the objective medical evidence of record the ALJ properly concluded

that plaintiff’s subjective allegations regarding the use of her hands were of limited

credibility because they were not supported by the objective medical evidence of

record, an important factor for evaluating a claimant’s credibility. Stephens v.

Shalala, 50 F.3d 538, 541 (8th Cir. 1995).

      Additionally, the ALJ also properly considered plaintiff’s conservative

treatment for her allegedly disabling hand pain. (Tr. 18-19, 21, 23, 25.) Plaintiff

received pain medication for her impairments that helped to some degree and did

                                          17
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 18 of 21 PageID #: 844




not cause side effects. (Tr. 18, 23, 230, 310, 312, 569.) She also received

injections and had good results with cervical and thoracic manipulations. (Tr. 19,

23, 42, 303, 312,380, 536, 551, 558, 564, 569.) If a claimant’s pain is controlled

by treatment or medication, it is not considered disabling. See Cypress v. Colvin,

807 F.3d 948, 951 (8th Cir. 2015). Moreover, she sought only limited treatment

from Dr. Parker, skipping eight appointments before she saw him a second time in

October of 2018 for hand pain. (Tr. 506.) She also declined the medication

therapy recommended by Dr. Parker. (Tr. 508.) See Lawrence v. Saul, 970 F.3d

989, 996 (8th Cir. 2020) (ALJ’s conclusions as to the severity of pain and

limitations consistent with fact that claimant was prescribed generally conservative

treatment). In evaluating plaintiff’s subjective complaints of pain, “an ALJ may

properly consider the claimant’s . . . failing to take prescription medications [and]

seek treatment . . . .” Choate v. Barnhart, 457 F.3d 865, 872 (8th Cir. 2006)

(citations omitted).

      The ALJ expressly acknowledged that plaintiff was experiencing pain and

had some limitations on the use of her hands, but concluded, after evaluating the

entirety of the record, that plaintiff’s limitations were not so severe as to be

disabling. Where, as here, an ALJ seriously considers but for good reasons

explicitly discounts a claimant’s subjective complaints, the Court will not disturb

the ALJ’s credibility determination. Johnson v. Apfel, 240 F.3d 1145, 1148 (8th

                                           18
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 19 of 21 PageID #: 845




Cir. 2001). The ALJ evaluated all of the medical evidence of record and

adequately explained her reasons for the weight given this evidence. Substantial

evidence in the record as a whole supports the ALJ’s RFC determination, so I will

affirm the decision of the Commissioner as within a “reasonable zone of choice.”

Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017) (citing Owen v. Astrue,

551 F.3d 792, 798 (8th Cir. 2008)).

 D.     Step 5 Analysis

        Plaintiff argues that remand is required because the vocational expert’s

 testimony upon which the ALJ relied conflicted with the Dictionary of

 Occupational Titles (DOT). Specifically, plaintiff contends that the reasoning

 levels of the jobs identified by the VE in response to a hypothetical posed by the

 ALJ are inconsistent with the RFC’s limitation to simple, routine tasks.

      Here, the VE testified that a hypothetical claimant with plaintiff’s

vocational profile and RFC could perform work as a photocopy machine

operator, a routing clerk, and a marking clerk. (Tr. 27, 53-54.) The VE further

testified that her testimony was consistent with the DOT. (Tr. 56.) The DOT

defines these identified jobs as having a reasoning level of two, which includes

the ability to apply commonsense understanding to carry out detailed but

uninvolved written or oral instructions. See DOT, 1991 WL 671745, 1991 WL

672133, 1991 WL 671082. Although the ALJ has a duty to ask about “any
                                          19
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 20 of 21 PageID #: 846




possible conflict” between VE evidence and the DOT, the Eighth Circuit Court of

Appeals has held that there is no conflict between an RFC limitation to simple,

routine work and a job requiring a reasoning level of two. See Moore v. Astrue,

623 F.3d 599, 604 (8th Cir. 2010). Therefore, no remand is required to resolve

this alleged conflict. See Welsh v. Colvin, 765 F.3d 926, 930 (8th Cir. 2014).

Because substantial evidence on the record as a whole supports the ALJ’s

determination that someone with plaintiff’s RFC could perform the jobs of

photocopy machine operator, routing clerk, and marking clerk, the decision of the

Commissioner must be affirmed.

                                    Conclusion

      When reviewing an adverse decision by the Commissioner, the Court’s task

is to determine whether the decision is supported by substantial evidence on the

record as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner’s conclusion.” Id. Where substantial

evidence supports the Commissioner’s decision, this Court may not reverse the

decision merely because substantial evidence exists in the record that would have

supported a contrary outcome or because another court could have decided the case

differently. Id.; see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016); Buckner

v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

                                         20
Case: 4:20-cv-00640-RWS Doc. #: 30 Filed: 06/03/21 Page: 21 of 21 PageID #: 847




      For the reasons set out above, a reasonable mind can find the evidence of

record sufficient to support the ALJ’s determination that plaintiff was not disabled.

Because substantial evidence on the record as a whole supports the ALJ’s decision,

it must be affirmed. Davis, 239 F.3d at 966.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Pamela Nolan’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.




                                       ____________________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE


Dated this 3rd day of June, 2021.




                                         21
